Citation Nr: 1710317	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  03-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from December 1972 to December 1975.  He also had a period of active service in the United States Air Force from January 1977 to January 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2002 and September 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This case was previously remanded by the Board in June 2005, September 2009, June 2012, and December 2015 for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a July 2012 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations and/or medical opinions in connection with his claim in April 2002, January 2002, June 2008, July 2012, and February 2016.

In the July 2012 remand, the Board instructed the AOJ to provide the Veteran with a VA Form 21-8940 and send him notice of what evidence is necessary to substantiate a claim for TDIU.  The Veteran was sent a July 2012 letter that included the specified notice and form.  The Board additionally directed the AOJ to obtain a VA medical opinion regarding the Veteran's unemployability.  The Veteran was provided with VA examinations and a medical opinion related to this instruction in July 2012.  

However, the Board determined that the July 2012 opinion was inadequate in its December 2015 remand.  As such, the Board instructed the AOJ to obtain an addendum opinion.  The record shows that a responsive opinion was provided in February 2016.  The Board finds that this opinion is adequate as it was based on a review of the Veteran's record and supported by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In addition, the AOJ complied with the Board's instruction to obtain any outstanding VA treatment records.  Although a January 2016 letter requested that the Veteran provide any necessary authorization to allow VA to obtain additional private treatment records, the Veteran did identify any additional records relevant to his claim.

Accordingly, the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. app. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's prior remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's claim for entitlement to a TDIU was raised in the course of his claims for initial increased rating for bilateral hearing loss, epididymitis, irritable bowel syndrome (IBS), and colon polyps.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The claim that resulted in the grant of service connection for these disabilities was filed on April 3, 2001.  Beginning on April 3, 2001, the Veteran has been in receipt of a 30 percent rating for IBS, a 10 percent rating for degenerative disc disease of the lumbar spine, a noncompensable rating for hearing loss, a noncompensable rating for colon polyps, and a noncompensable rating for epididymitis.  As of September 23, 2002, the Veteran was also awarded a 10 percent rating for peripheral neuropathy of the left lower extremity associated with degenerative disc disease of the lumbar spine, and a 10 percent rating for peripheral neuropathy of the right lower extremity associated with degenerative disc disease of the lumbar spine.  From April 3, 2001 to September 22, 2002, the combined evaluation was 40 percent.  On and after September 23, 2002, the combined evaluation increased to 50 percent.

As the Veteran fails to meet the schedular percentage standards of 38 C.F.R. § 4.16(a), the claim for a TDIU may only be considered under 38 C.F.R. § 4.16(b).  Pursuant to the December 2015 Board Remand, the appeal for a TDIU was referred to the Director of Compensation and Pension Service (Director) for consideration of an evaluation under 38 C.F.R. § 4.16(b).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  In August 2016, the Director adjudicated and denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  As such, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the record reflects that the Veteran completed two years of college.  See July 1993 Disabled Veterans Application for Vocational Rehabilitation.  After the Veteran's 1994 discharge from service, he worked as a machine operator.  See June 2008 VA examination.  The Veteran then worked as a city letter carrier for the US Postal Service (USPS) from January 1995 until approximately September 2002.  See October 8, 2002 Supervisor's Statement in connection with Disability Retirement under the Civil Service Retirement System and the Federal Employees Retirement System.

In an October 2002 letter, Dr. W. discussed the Veteran's history of low back problems during his employment with USPS.  Dr. W. reported that the Veteran experienced a ruptured disc in November 1995, and he suffered from back pain which interfered with his work.  To avoid further aggravation to his back, he was placed in a non-strenuous type of job where he operated a computer in December 1995.  By January 1996, the Veteran returned to his previous position delivering mail despite having intermittent back pain.  Dr. W. noted that the Veteran's mail delivery position involved walking for 10 to 12 miles a day.  In January 1997, the Veteran had a recurrence of back pain and was unable to perform his delivery job.  Dr. W. indicated that the Veteran was able to return to work in 1997 following a course of physical therapy.  However, the Veteran had difficulty standing straight and intermittent back pain.  Since that time, he was seen intermittently for re-occurrences of back pain related to his degenerative disc disease and disc bulging with cystic Omni on the right side.

After leaving his Post Office position in 2002, the Veteran worked for a personnel agency for two years, approximately from 2005 to 2007.  See January 2008 VA examination; November 2012 VA examination.  He then experienced 4 to 5 months of unemployment before securing a hospital position working part time in security, transporting, and cleaning in August 2007.  See January 2008 VA examination; June 2008 VA examination; November 2012 VA examination; July 2012 VA examination.  The Veteran later reported that he stopped working in this position in 2014.  See August 2016 Statement in Support of Claim.  The Veteran did not report engaging in any other employment since that time.  There is also no indication from the record that the Veteran has received any additional training or education.

In August 2001, a private treatment record stated that the Veteran had chronic low back pain secondary to his degenerative disc disease of the lumbar spine.

In an August 2001 lay statement, H.J. noted that he had been aware of the Veteran's problems since 1995.  H.J. noted that the Veteran continued to work on most days, but he missed many days of work from his back problems.  He had also observed the Veteran experiencing severe back spasms on certain occasions, and nearly unable to work at most times.  Given the amount of pain that the Veteran experienced on a daily basis, H.J. questioned how the Veteran was able to continue performing his job effectively.

In another August 2001 lay statement, S.T. reported that in her role as a supervisor at USPS, she had observed the Veteran's behavior in the workplace.  She reported that since 1996, the Veteran had suffered from back pain at work.  She stated that he grimaced in pain, experienced trouble lifting packages and other objects, and moved awkwardly due to pain.  In addition, the Veteran had trouble rising from as seated position without assistance.  She noted that the Veteran wore a back brace, but it did not appear to relieve his discomfort.  Similar to H.J., S.T. wondered how the Veteran managed to do his job.

During an April 2002 VA examination related to the Veteran's epididymitis, the examiner noted that after the Veteran underwent a 1985 vasectomy, he had experienced recurrent episodes of swelling in the right epididymitis.  The last episode had occurred six months before the examination, and the Veteran self-treated with a warm compress at that time.  During the episode, the Veteran had swelling and marked tenderness of the right epididymitis.  The examiner noted that he complained of little tenderness and pain along the right epididymitis during the examination.  The diagnosis was recurrent post-vasectomy epididymitis on the right.

In April 2002, a VA examination was conducted to evaluate the Veteran's IBS and colon polyps.  The examiner noted that the Veteran's IBS diagnosis dated to the mid-1980's.  The Veteran experienced symptoms of cramping episodes, lower abdominal pain, and a burning type of sensation in the lower abdomen.  While the Veteran suffered from constipation over the years, he did not have a problem with diarrhea.  In terms of the Veteran's colon disability, the examiner noted that a total of seven colon polyps had been removed during colonoscopies conducted in between 1990 and 1999.  The Veteran's weight was stable, and he did not complain of rectal bleeding.  The Veteran ate three meals a day.  He did not regularly take medication for IBS or his colon disability.  The diagnoses were irritable colon syndrome and status-postoperative colonoscopy and polypectomy.

Another April 2002 VA examination for the Veteran's lumbar spine disability is of record.  The examiner noted that the Veteran had problems with low back pain and muscle spasms in the low back.  He also experienced radiating pain down his right leg.  These problems were aggravated by lifting and bending.  On an as needed basis, the Veteran took Flexeril for muscle spasms and ibuprofen for back pain.  The examiner determined that the Veteran's lumbar spine was functionally limited as a result of pain to 70 degrees of forward flexion, 20 degrees of backward extension, 30 degrees of lateral flexion, and 25 degrees of bilateral rotation on the right and left.

In July 2002, the Veteran underwent a colonoscopy at the Rebsamen Medical Center.  The record stated that he had no constipation, diarrhea, or rectal bleeding. The examination revealed three colon polyps that were removed during the procedure.  The final impression was three colon polyps, status post snare and hot biopsy.
In an August 2002 record from the Benton Foot Clinic, the Veteran complained of a burning and numb sensation at the bottom of his feet.  These symptoms were always present and not activity dependent, and they were most noticeable at night when the Veteran was sleeping.  The record noted that the Veteran walked 6 miles a day in his job as a mail carrier.  The physical examination revealed that the Veteran had diminished sensation on the plantar aspect of both feet consistent with neuropathic changes.  In September 2002, a record from this provider noted that the Veteran received information regarding the difficulty in treating neuropathy and the possibility of a job a change.

On October 7, 2002, a note from the Arkansas Foot Clinic stated that the Veteran had significant pain associated with neuropathy.  According to the note, walking or standing was difficult, if not impossible, for the Veteran.

The record includes an October 8, 2002 Applicant's Statement of Disability in connection with disability retirement under the Civil Service Retirement System and the Federal Employees Retirement System.  The Veteran stated that the approximate date on which he became disabled from his position was August 19, 2002.  His current status was in leave without pay status.  Since entering this status, the Veteran had not performed any jobs.  The Veteran's statement focused on his neuropathy as the basis for his disability retirement.  The Veteran reported experiencing symptoms of constant numbness, an inability to feel touch, burning, and a swollen feeling in his bilateral legs and feet.  These symptoms interfered with his job performance and attendance in that they caused constant burning and unbearable pain when standing or walking.  The Veteran reported being unable to feel the ground or the position of his feet in relation to the ground when walking. The symptoms also made it difficult and painful to stand or walk in the course of his job.  In addition, the Veteran stated that it was difficult and unsafe for him to operate a vehicle as this activity required repetitive movement of his feet and legs.  Although the Veteran had requested accommodation in the form of a light duty assignment, his employer had been unable to grant his request. 

The record also contains an October 8, 2002 Supervisor's Statement in connection with disability retirement under the Civil Service Retirement System and the Federal Employees Retirement System.  In the statement, the Veteran's supervisor at USPS, J.C., noted that the Veteran had stopped coming to work, and his attendance stopped or became unacceptable on August 19, 2002.  His unacceptable performance began on September 16, 2002.  Since that time, the Veteran had taken 144 hours of annual leave and 262 hours of sick leave.  J.C. noted that the Veteran had not been reassigned to a new permanent position or "light duty" or temporary position.  J.C. stated that the Veteran was unable to perform his duties, including driving, walking, or standing, as a result of his bilateral foot numbness.  J.C. also reported that the agency was unable to accommodate the Veteran as a result of his medical condition.

In the October 2002 letter, Dr. W. noted that the Veteran developed numbness in the bottom of his bilateral feet as well as another reoccurrence of back pain in June 2002.  Dr. W. stated that the Veteran's back pain had become less severe over the past two years, but never fully resolved.  When Dr. W. saw the Veteran on October 7, 2002, he had been off work due to his bilateral foot pain.  Dr. W. noted that the Veteran was trying to obtain a medical retirement as he was no longer able to deliver mail due to his persistent low back pain with radiation to the right leg. Although the Veteran had been given Neurontin to treat his peripheral neuropathy, the medication did not provide any pain relief.  

Dr. W. noted that the Veteran had a current diagnosis of degenerative disc disease of the lumbar sacral spine with disc bulging involving some nerve root compression and irritation; causing recurrent chronic cysteic.  Dr. W. explained that this diagnosis entailed low back pain that was referred down the Veteran's right leg.  As a result, the Veteran experienced an extreme amount of difficulty performing his current employment.  Dr. W. opined that the Veteran was unable to perform any moderate to heavy manual labor.  He was also unable to walk long distances.  Thus, the Veteran would find it very difficult to work for ten hours a day delivering mail to 300 to 400 homes.  Dr. W. determined that this work involved the type of strenuous physical activity that he was advising the Veteran to avoid.  However, Dr. W. stated that the Veteran would be able to perform a sedentary-type of employment.

Later in October 2002, J.B., DPM, noted that the Veteran had significant idiopathic neuropathy.  He also noted that a September 2002 nerve conduction study from Dr. T. reported conclusions consistent with sensory motor peripheral neuropathy of both lower extremities.  The Veteran had symptoms of a constant numbing sensation in both feet that had been present for the past year.  At times, the Veteran had also reported feeling a burning and tingling sensation.  The problem worsened with activities.  The Veteran reported that he walked a great deal in the course of his employment, and he found it almost impossible to perform his duties after short periods of walking.  J.B. reported that the Veteran's neuropathy had not responded to injections or prescribed oral medications.  He stated that the Veteran would never fully recover.

During a January 2008 VA examination concerning the Veteran's IBS and colonic polyps, the examiner noted that the Veteran continued to have symptoms of disturbance of bowel function, constipation, and daily abdominal distress including bloating and excessive gas.  The Veteran treated his symptoms with Nexium and over the counter laxatives.

The January 2008 VA examiner also addressed the Veteran's lumbar spine disability.  The examiner noted that since at least 2001, the Veteran has continued to experience low back pain with episodes lasting for 2 weeks, 4 to 5 times a year.  The examiner observed that the Veteran had retired from his USPS job as a result of his low back problem.  His subsequent position with the personnel agency was a sedentary job.  In the sedentary employment, the examiner reported that the Veteran's low back disability had not caused any particular problems.  The Veteran's current employment as with hospital involved duties such as security, cleaning buildings, and transporting patients.  The Veteran had not missed any time from work as a result of his back. 

During the examination, the Veteran could only extend backward 5 degrees due to pain.  He had 70 degrees of forward flexion, 20 degrees of lateral flexion bilaterally, and 30 degrees of rotation bilaterally.  The examiner stated that the Veteran had severe restriction of motion.  There was evidence of painful motion, but no additional limitation with repetitive use.  The Veteran had not experienced incapacitating episodes in the past 12 months.  No assistive device was required.  The examiner also discussed the Veteran's peripheral neuropathy, noting that he had daily symptoms of burning pain in the distal legs and bilateral feet.  His treatment with Neurontin had not led to much improvement.

Another VA examination related to the Veteran's IBS, colon polyps, and lumbar spine was conducted in June 2008.  Regarding the Veteran's IBS and recurrent chronic colonic polyps, the examiner stated that he had altered bowel function with alternating episodes of constipation.  He also experienced unexplained and intermittent episodes of diarrhea and right-sided abdominal pain.  The Veteran was monitored on a yearly basis with repeat colonoscopies and polypectomies.  The examiner added that the Veteran had never experienced consistent weight loss, anemia, or malnutrition.  The Veteran's abdominal pain was mainly present when walking.  In terms of the Veteran's lumbar spine disability, the examiner noted that the lumbar spine had 60 degrees of flexion, 20 degrees of extension, 20 degrees bilateral lateral flexion, and 25 degrees of bilateral lateral rotation.  These results were unchanged with repetitive use testing.

In December 2009, the Veteran underwent a colonoscopy, and he had three small colon polyps removed.  See December 2008 Springfield Surgery Center record.  The report noted that the Veteran previously had seven colon polyps removed on November 17, 2008.  The Veteran had experienced symptoms of constipation, but no diarrhea, abdominal pain, or rectal bleeding.

In a November 2011 note, Dr. B. reported that the Veteran had a sleep disturbance from neuropathy.

During a subsequent July 2012 VA examination, the Veteran's hearing loss was evaluated.  The examiner marked in the examination report that the Veteran's hearing loss impacted ordinary conditions of life, including the ability to work.  However, the examiner stated that the Veteran reported no difficulty hearing.  He did report sometimes hearing his pulse in his right ear.  The examiner commented that the Veteran's hearing in his left ear was essentially normal and his right ear hearing loss was moderately severe at two frequencies.  The examiner opined that this amount of hearing loss should not cause the Veteran any trouble in seeking or maintain gainful employment.

The July 2012 VA examiner also discussed the Veteran's chronic epididymitis.  The examiner found that the Veteran's right and left epididymitis was tender to palpation.  The Veteran did not undergo any treatment for this disability.  The examiner opined that the Veteran's epididymitis disability impacted his ability to work.  The examiner clarified that lifting caused scrotal pain in the right and left epididymitis.  However, the examiner stated that the Veteran would not otherwise be impacted in physical or sedentary forms of employment.  In addition, the Veteran denied that the disability affected either physical or sedentary employment.

In terms of the Veteran's lumbar spine, the examiner noted that the Veteran's diagnoses included degenerative disc disease, low back pain, and intervertebral disc syndrome.  The Veteran's range of motion during the examination was limited to 70 degrees of forward flexion, 10 degrees of extension, 20 degrees of lateral flexion bilaterally, and 20 degrees of lateral rotation bilaterally.  There was no change in these findings with repetitive use testing. The examiner determined that he experienced functional loss in the form of pain on movement.  The Veteran reported suffering from flare-ups that impacted his ability to lift things weighing more than 20 to 25 pounds.  His ability to bend over was also impacted.  The examiner opined that the Veteran's reported limitations in lifting affected his physical, but not sedentary employment.

The July 2012 VA examiner additionally discussed the Veteran's IBS and colon polyps.  At the time of the examination, the Veteran's symptoms included diarrhea, alternating diarrhea and constipation, and abdominal distention.  He also experienced frequent episodes of bowel disturbance with abdominal distress.  In addition, the Veteran had experienced 4 episodes of exacerbation and/or attacks of his intestinal condition in the past year.  There was no weight loss or malnutrition attributable to the Veteran's disability.  The examiner added that the colon polyps that had been removed were benign neoplasms.  The examiner noted that the Veteran required continuous medication to control his IBS.  He took Metamucil.  

The examiner opined that the Veteran's IBS caused abdominal pain and alternating constipation and diarrhea that hindered the Veteran's activities in both physical and sedentary employment.  His colon polyps also impacted his employment as the Veteran needed yearly colon examinations that required him to miss three days of work.  The polyps themselves were asymptomatic except for occasional bleeding events.

Regarding the Veteran's peripheral neuropathy, the examiner noted that his diagnoses included peripheral nerve disease, paralysis of the posterior tibial nerve, and neuralgia of the posterior tibial nerve.  The paralysis of the posterior tibial nerve was incomplete and moderate in severity.  There was no muscle atrophy, and muscle strength testing for the bilateral ankle plantar flexion and ankle dorsiflexion resulted in active movement against gravity (3 out of 5).  The reflex examination showed that the Veteran's bilateral knees were hyperactive with clonus, and his bilateral ankles were hyperactive without clonus.  The sensory examination of the Veteran's thigh/knee, lower leg/ankle, and foot/toes was normal.  The Veteran's bilateral lower extremities had symptoms of moderate levels of constant pain (may be excruciating at times), paresthesias and/or dysesthesias, and numbness.  The Veteran did not use an assistive device, and there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner opined that the Veteran's bilateral tibial neuropathy affected both physical and sedentary employment as the Veteran's symptoms of constant numbness, paresthesia, and pain in his bilateral feet hindered the Veteran's ability to sleep.  As a result, the Veteran's job performance was affected.

During a November 2012 VA examination of the Veteran's male reproductive system that was conducted in connection with a separate service connection claim, the examiner noted that the Veteran's epididymitis was normal.  An additional November 2012 VA examination for psychiatric disorders was conducted to determine whether the Veteran met the diagnostic criteria for a sleep disturbance.  Regarding the Veteran's loss of sleep as a result of neuropathy, the examiner stated that he typically slept for 4 to 5 hours a night.  The Veteran reported experiencing mild sleepiness in the afternoon, but he denied having a daytime impairment.  The examiner noted that while the Veteran experienced some sleep disruption, he did not meet the criteria for any sleep disturbance diagnosis.  She noted that his denial of any daytime impairment was a significant criterion for diagnostic purposes.

In a February 2016 medical opinion, a VA examiner provided an opinion regarding the impact of the Veteran's service-connected epididymitis, IBS, degenerative disc disease of the lumbar spine, colon polyps, hearing loss, and peripheral neuropathy of the bilateral lower extremities on his employment.  Based on the examiner's review of the electronic record, including the July 2012 VA examinations, the examiner opined that the Veteran was unable to obtain and maintain gainful employment of a physical nature.  The examiner noted that the July 2012 VA examinations demonstrated that the Veteran had limitations in lifting, walking, and stair-climbing as a result of his degenerative disc disease of the lumbar spine and neuropathy.  However, the examiner stated that the Veteran would be able to perform sedentary work for which his level of education and experience would qualify him.  The Board finds that this opinion provides great probative value as the examiner reviewed the Veteran's record and discussed the different limitations that were apparent from that review.  The examiner's conclusions are also supported by the other evidence of record.

In an August 2016 statement, the Veteran stated that he disagreed with the February 2016 VA examiner's determination that he was capable of sedentary employment. He further stated that he was having difficulty working at the time of the July 2012 VA examinations.  The Veteran reported that he had not worked for the past two years as a result of his peripheral neuropathy symptoms, including ongoing pain in his both of his legs and feet from neuropathy.  The Veteran stated that this pain affected his ability to sleep.  As a result, the Veteran found it difficult to concentrate during business hours.

In light of the evidence discussed above, the Board concludes that the Veteran's service-connected disabilities limit his ability to perform physical employment.  However, the evidence does not demonstrate that the Veteran is prevented from securing or following a substantially gainful occupation that is sedentary in nature.

As noted above, the Veteran completed two years of college.  The record reflects that he gained experience working in sedentary employment at a personnel agency for two years, approximately from 2005 to 2007.  There is no indication from the record that this employment was not substantially gainful.  Furthermore, the Veteran has not reported, and the record does not otherwise suggest, and that he lost or left this position due to service-connected symptoms or conditions.

At the time of the Veteran's retirement from USPS, Dr. W.'s opinion reflects that the Veteran was not restricted from performing sedentary employment as a result of his low back or peripheral neuropathy disabilities.  The Board finds that this opinion is probative as Dr. W. demonstrated a familiarity with the Veteran's employment history and the functional limitations caused by his lumbar spine and peripheral neuropathy disabilities.  The June 2008 VA examiner also noted that the Veteran's back did not cause the Veteran any significant problems in his sedentary occupation.  In addition, while the July 2012 VA examiner found that the Veteran's lumbar spine disability caused limitations in certain physical tasks, the examiner did not report that any limitations would affect sedentary employment.  The Board notes that the July 2012 examiner marked in the examination report that the claims file was unavailable for review.  However, the same examiner later stated in an August 2012 addendum that he had been able to review the claims file, and he did not feel that any change needed to be made to his July 2012 observations.  As such, the Board finds that the examiner's conclusions from July 2012 are highly probative as they were supported by a review of the record, an examination of the Veteran, and the Veteran's reported symptoms.

The Board acknowledges the Veteran's August 2016 report that he needed to retire from his last position as a result of pain from his peripheral neuropathy.  In light of the reports from the record that that the Veteran's last position involved duties such as security, transporting patients, and cleaning, the Board finds that it was a form of physical employment.  Thus, the Veteran's August 2016 report that he could not continue in this employment due to neuropathy symptoms is in accordance with the February 2016 VA examiner's opinion that he was unable to participate in physical employment.

The Board notes that the record has raised the question of whether a loss of sleep caused by the Veteran's peripheral neuropathy pain would affect his sedentary employment by interfering with his job performance.  Dr. B. asserted in November 2011 that the Veteran had a sleep disturbance, and the July 2012 VA examiner concluded that the impact of the Veteran's neuropathy on his sleep would affect his job performance.  However, the Veteran later denied that the loss of sleep from peripheral neuropathy led to any type of daytime impairment.  See November 2012 VA examination.  Thus, while the July 2012 VA examiner's opinion that a loss of sleep would negatively affect job performance was a reasonable conclusion in theory, the Veteran's November 2012 report reflects that he was not actually impacted in this way.  The Board notes that the Veteran later reported that it was difficult to concentrate at work as a result of lack of sleep.  See August 2016 Statement in Support of Claim.  In light of the inconsistencies between the Veteran's recent report and his report from the November 2012 VA examination, the Board does not find the Veteran credible in his contention that his loss of sleep due to neuropathy interferes with his employment to the extent that he is unable to secure or follow a substantially gainful occupation that is sedentary in nature.

Although the July 2012 VA examiner stated that the Veteran's IBS could affect sedentary employment, the record does not indicate that the Veteran's symptoms rendered him unable to secure or follow a substantially gainful occupation.  The Veteran's August 2016 statement indicates that he retired due to pain from neuropathy.  He has not reported that symptoms related to IBS or leave associated with annual colonoscopies created problems in his employment.  The examiner also indicated that the Veteran's colon polyps were largely asymptomatic.  In addition, neither the record nor the Veteran suggests that the Veteran's epididymitis or hearing loss would impact his ability to obtain or follow a sedentary employment position.

Based on the most probative evidence of record, the Board does not find that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  Therefore, entitlement to a TDIU is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


